UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal period ended October 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-175183 DIVERSIFIED RESOURCES, INC. (exact name of registrant as specified in its charter) NEVADA 98-0687026 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2114 Ridge Plaza Drive,Castle Rock,CO80108 (Address of principal executive offices)(zip code) (951) 255-9100 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Titles of each class Name of each exchange on which registered None N/A Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value of $0.001 per share (Title of Class) (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes­oNox Table of Contents Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes­xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes­xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes­­xNoo APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes­­oNoo (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:5,250,000shares of common stock as of February 7, 2013. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: As of April 30, 2012 (the last day of our most recently completed second fiscal quarter),the aggregate market value of the voting and non-voting common equity held by non-affiliates was $34,000 based on a price of $0.02 per share, being the issue price per share of the last private placement of our company in September 30, 2010.The aggregate market value as determined by the average of bid and ask closing prices is inapplicable due to the fact that the common shares of our company had not traded yet. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). ii Table of Contents Table of Contents Part I. Item 1. Business 1 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 5 Item 4. Mine Safety Disclosures 5 Part II. Item 5. Market for Registrant's Common Equity, Related Stock holder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 9 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 22 Item 9A. Controls and Procedures 22 Item 9B. Other Information 23 Part III. Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 26 Item 13. Certain Relationships and Related Transactions, and Director Independence. 26 Item 14. Principal Accounting Fees and Services. 27 Part IV. Item 15. Exhibits, Financial Statement Schedules 27 iii Table of Contents Part I. FORWARD LOOKING STATEMENTS The following discussion, in addition to the other information contained in this report, should be considered carefully in evaluating us and our prospects.This report (including without limitation the following factors that may affect operating results) contains forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933, as amended ("Securities Act") and Section 21E of the Securities Exchange Act of 1934, as amended ("Exchange Act") regarding us and our business, financial condition, results of operations and prospects. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates" and similar expressions or variations of such words are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements in this report.Additionally, statements concerning future matters such as revenue projections, projected profitability, growth strategies, development of new products, enhancements or technologies, possible changes in legislation and other statements regarding matters that are not historical are forward-looking statements. Forward-looking statements in this report reflect the good faith judgment of our management and the statements are based on facts and factors as we currently know them.Forward-looking statements are subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements.Factors that could cause or contribute to such differences in results and outcomes include, but are not limited to, those discussed below and in "Management's Discussion and Analysis of Financial Condition and Results of Operations" as well as those discussed elsewhere in this report.Readers are urged not to place undue reliance on these forward-looking statements which speak only as of the date of this report.We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the common shares in our capital stock. As used in this annual report, the terms "we", "us", "our", and "Diversified Resources" mean Diversified Resources, Inc., unless the context clearly requires otherwise. ITEM 1. BUSINESS In General We were incorporated on March 19, 2009 under the laws of the State of Nevada.We are in the business of mineral exploration. Mineral Lease Agreement between Diversified Resources Inc. and Timberwolf Minerals, LTD We entered into a lease agreement with Timberwolf Minerals, LTD. effective June 15, 2009, granting Diversified Resources Inc. the exclusive possession of the Property for mining purposes during the term of this agreement. The property consists of two (2) unpatented lode mineral claims located in Section 14 & 23, Township 7 South, Range 41 1/2 East, Mt. Diablo Baseline & Meridian, Esmeralda County, Nevada, USA, owned by Timberwolf Minerals 1 Table of Contents Ltd.The property is hereon referred to as the Dunfee Property.We selected this property based upon a recommendation from Robert Thomas, Professional Geologist, and in Mr. Thomas’s technical report, dated May 2009; he recommended that we further explore this property.In January 2011 we staked an additional twenty (20) unpatented lode mining claims under the mineral lease agreement to expand the Dunfee Property. According to the lease, as amended on May 1, 2011, Diversified has agreed to pay Timberwolf Minerals, LTD minimum royalty payments which shall be paid in advance.Diversified paid the sum of $5,275 upon execution of this lease.Diversified also paid $5,000 on the first and second anniversary of the lease, and has agreed to pay $10,000 on third anniversary of the lease, $25,000 on or before the fourth anniversary of the lease and each annual payment after that shall be $75,000 plus an annual increase or decrease equivalent to the rate of inflation designated by the Consumer’s Price Index for that year with execution year as base year.Diversified will pay Timberwolf Minerals, LTD a royalty of 3.5% of the Net Returns from all ores, minerals, concentrates, or other products mined and removed from the property and sold or processed by Diversified, quarterly.The term of this lease is for twenty (20) years, renewable for an additional twenty (20) years so long as conditions of the lease are met. Our business plan is to proceed with the exploration of the Dunfee Property to determine whether there are commercially exploitable reserves of gold, silver or other metals. As of the date of this Report, the Company has not paid the minimum agreed royalty advance of $10,000 which was due on June 15, 2012.Due to our lack of capital, we are unable to make this payment.It is our intention to renegotiate the terms of the mineral lease agreements with Timberwolf Minerals, LTD.However, there is no guarantee that we will be successful at renegotiation and may be required to relinquish our rights in the mineral leases currently leased by us. We have no revenues, have achieved losses since inception, have been issued a going concern opinion by our auditors and rely upon the sale of our securities to fund operations.Accordingly, we will be dependent on future additional financing in order to maintain our operations and continue seeking new business opportunities. Description and Location of the Dunfee Property The property consists of twenty two (22) unpatented lode mineral claims located in Section 14 & 23, Township 7 South, Range 41 1/2 East, Mt. Diablo Baseline & Meridian, Esmeralda County, Nevada, USA, owned by Timberwolf Minerals Ltd. The Dunfee Property is located in south-central Esmeralda County, Nevada, 30 miles southwest of Goldfield, Nevada, and approximately 3 miles southeast of Gold Point, Nevada.The property lies on the southwest flank of Mount Dunfee, at an elevation of approximately 6,000 feet in coutry studded with sagebrush and an occasional Joshua Tree.Due the low elevation, winter snows rarely exceed 2-4”, and the property is accessible year-round. Access is by paved road south from Goldfield on St. Highway 95 for 15 miles, then west on St. Highway 266 for approximately 7 miles.Turn left on paved road and proceed another 7 miles to Gold Point.At the far end of town, turn left and follow dirt roads approximately 3 miles SE to property. The climate is western desert; hot, dry summers and cold, dry winters.It rarely gets below 20 degrees Fahrenheit. Local drainages in the mountain ranges around the property run year-round.The valleys would have water in local wells that would need to be drilled.As for power, rural electric lines are a few miles away, and generators could be used on site.Gold Point is approximately 3 miles from the property is the closest source of fuel and the closest workforce. 2 Table of Contents Dunfee Property Claim List Claim name NMC# SH 2 SH 3 SH 4 SH 5 SH 6 SH 7 SH 8 SH 9 SH 10 SH 11 SH 12 SH 13 SH 14 SH 15 SH 16 SH 17 SH 18 SH 19 SH 20 SH 21 SH 22 SH 23 Map Maps related to our mineral leases were filed as exhibits to the Company’s Form S-1 (File No. 3333-175183), filed with the Commission on June 28, 2011 and incorporated herein by reference. History The Gold Point District, originally called the Hornsilver District, was discovered in the mid-1860’s.Early production was near surface, high-grade cerargyrite (hornsilver), which quickly played out.Ore was treated at local mills in the Gold Point area.Some gold, generally free native gold, was also treated.The deeper mines in Gold Point are encountered high grade gold at depth.Total historical production from the Gold Point region amounted to approximately $1 million.A series of shafts on the Dunfee vein indicate a small tonnage of gold ore was produced, but no specific numbers for the Dunfee vein are available. The Dunfee Property is without known reserves and the proposed program is strictly exploratory in nature. Geological Exploration Program in General We have obtained an independent Geologic Report on the Dunfee Property and have acquired a lease on the property.Robert Thomas prepared the Geologic Report and reviewed all available exploration data completed on the mineral claims. 3 Table of Contents Mr. Robert D. Thomas is a graduate of the Wesleyan University, where he obtained a M.A. Degree in Geology in 1974.He has been engaged in his profession as a Professional Geologist since 1974. Geologic Report for the Dunfee Property,Dated May 2009 A primary purpose of the geologic report was to review information from previous exploration of the property and to recommend exploration procedures to establish the feasibility of a mining project on the property.The report summarizes results of the history of the exploration of the property, the regional and local geology and the structure and mineralization of the property.The report also includes a recommended exploration program. Conclusions of the Geologic Report for the Dunfee Property Based on the property and research of the property Mr. Thomas came to the following conclusion: The best potential on the Dunfee vein system lies at depth below the level that has been previously tested by shallow drilling.The presence of a series of parallel veins in the Dunfee area suggest the further possibility of a series of parallel zones of gold mineralization, and the upside potential for a broad zone where the rock between the veins also contains sufficient gold mineralization that the entire underlying intrusive might represent a Tintina Gold Belt-type gold system.The Dunfee Mine area is one of the few locations throughout western Esmeralda County where this bulk mineable potential does not appear to have been eroded. Mr. Thomas recommended a four phase exploration program.Phase one and two consists of geologic mapping and sampling, completed in increasing detail as drill target areas are defined.Phase three consists of a possible (IP) geophysical survey to further define drill targets.Phase four consists of drilling 5,000 feet of Reverse Circulation drill holes, as well as assays and will require bonding, permitting and other associated expenses.The implementation of each phase is dependent on the previous phase. Competition We are a junior mineral resource exploration company engaged in the business of mineral exploration.We compete with other junior mineral resource exploration companies for financing from a limited number of investors that are prepared to make investments in junior mineral resource exploration companies.The presence of competing junior mineral resource exploration companies may impact on our ability to raise additional capital in order to fund our exploration programs if investors are of the view that investments in competitors are more attractive based on the merit of the mineral properties under investigation and the price of the investment offered to investors.We also compete for mineral properties of merit with other junior exploration companies.Competition could reduce the availability of properties of merit or increase the cost of acquiring the mineral properties. Employees We have no employees as of the date of this prospectus other than our president and secretary.We currently do not conduct business as we are only in the development stage of our company.We plan to conduct our business largely through the outsourcing of experts in each particular area of our business. 4 Table of Contents Research and Development Expenditures We have not incurred any material research or development expenditures since our incorporation. Subsidiaries We do not currently have any subsidiaries. Patents and Trademarks We do not own, either legally or beneficially, any patent or trademark. Office Property We maintain our executive office at 2114 Ridge Plaza Drive,Castle Rock,CO80108.This office space is being provided to the company free of charge by our president, Mr. Grey.This arrangement provides us with the office space necessary at this point.Upon significant growth of the company it may become necessary to lease or acquire additional or alternative space to accommodate our development activities and growth. ITEM 1A.RISK FACTORS As a "smaller reporting company" as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this item. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES Our current business address is 2114 Ridge Plaza Drive,Castle Rock,CO80108.Our telephone number is (951) 255-9100. ITEM 3. LEGAL PROCEEDINGS We are not currently involved in any legal proceedings and we are not aware of any pending or potential legal actions. ITEM 4. MINE SAFETY DISCLOSURES None. 5 Table of Contents Part II. ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCK HOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Since November 2, 2012, our shares of common stock have been quoted on the OTC Bulletin Board and the OTCQB tier of OTC Markets, under the stock symbol “DDRI.” The following table shows the reported high and low closing bid prices per share for our common stock based on information provided by the OTCQB. The over-the-counter market quotations set forth for our common stock reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. BID PRICE PER SHARE HIGH LOW Three Months Ended October 31, 2012 $ $ Three Months Ended July 31, 2012 Three Months Ended April 30, 2012 Three Months Ended January 31, 2012 Three Months Ended October 31, 2011 Three Months Ended July 31, 2011 Three Months Ended April 30, 2011 Holders As of October 31, 2012, and as of the date of this report, the Company had 5,250,000 shares of common stock issued and outstanding held by 32holders of record. Transfer Agent Our transfer agent is Island Stock Transfer, located at 15500 Roosevelt Boulevard,Suite 301, Clearwater, FL, 33760, telephone: 727-289-0010 Dividends Historically, we have not paid any dividends to the holders of our common stock and we do not expect to pay any such dividends in the foreseeable future as we expect to retain our future earnings for use in the operation and expansion of our business. Recent Sales Of Unregistered Securities None. 6 Table of Contents Securities Authorized For Issuance Under Equity Compensation Plans We have not established any compensation plans under which equity securities are authorized for issuance. Purchases Of Equity Securities By The Registrant And Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during the year ended October 31, 2012. ITEM 6. SELECTED FINANCIAL DATA As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements and Associated Risks. This report contains forward-looking statements.Forward-looking statements are projections of events, revenues, income, future economic performance or management’s plans and objectives for future operations.In some cases, you can identify forward-looking statements by the use of terminology such as “may”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue” or the negative of these terms or other comparable terminology. Examples of forward-looking statements made in this report include statements about: ● our plan of operations; ● our future exploration programs and results; ● our expectations regarding the impact of various accounting policies; ● our future capital expenditures; and ● our future investments in and acquisitions of mineral resource properties. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including: ● risks and uncertainties relating to the interpretation of sampling results, the geology, grade and continuity of mineral deposits; ● risks and uncertainties that results of initial sampling and mapping will not be consistent with our expectations; ● mining and development risks, including risks related to accidents, equipment breakdowns, labor disputes or other unanticipated difficulties with or interruptions in production; ● the potential for delays in exploration activities; risks related to the inherent uncertainty of cost estimates and the potential for unexpected costs and expenses; ● risks related to commodity price fluctuations; ● the uncertainty of profitability based upon our limited history; ● risks related to failure to obtain adequate financing on a timely basis and on acceptable terms for our planned exploration project; ● risks related to environmental regulation and liability; ● risks that the amounts reserved or allocated for environmental compliance, reclamation, post- closure control measures, monitoring and on-going maintenance may not be sufficient to cover such costs; ● risks related to tax assessments; and ● political and regulatory risks associated with mining development and exploration. 7 Table of Contents Any of these risks could cause our Company’s or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by the forward-looking statements contained in this quarterly report. While these forward-looking statements and any assumptions upon which they are based are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. In this report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. Plan Of Operation We are an exploration stage company engaged in the acquisition and exploration of mineral properties.We currently hold a lease on twenty two (22) unpatented lode mineral claims that we refer to as the Dunfee Property.Further exploration of these mineral claims is required before a final determination as to their viability can be made.Although exploratory work on the claims conducted prior to our obtaining a lease on the property has indicated some potential showings of mineralization, we are uncertain as to the potential existence of a commercially viable mineral deposit existing in these claims. Our plan of operations is to carry out exploration work on these claims in order to ascertain whether they possess commercially exploitable quantities of gold, silver, copper or any other valuable minerals.We will not be able to determine whether or not our mineral claims contain a commercially exploitable mineral deposit, or reserve, until appropriate exploratory work is done and an economic evaluation based on that work concludes economic viability.As of the date of this Report, the Company has not paid the minimum agreed royalty advance of $10,000 which was due on June 15, 2012.Due to our lack of capital, we are unable to make this payment. Additionally, we will be required to make a payment of $25,000 on or before June 15, 2013.We currently do not have sufficient funds to make this lease payment.It is our intention to renegotiate the terms of the mineral lease agreements with Timberwolf Minerals, LTD.However, there is no guarantee that we will be successful at renegotiation and may be required to relinquish our rights in the mineral leases currently leased by us. Results of Operations We have generated no revenues since inception and have incurred $291,149 in operating expenses from inception through October 31, 2012.These expenses were comprised of $21,545 in Professional Fees, $26,840 in Filing Fees, $177,039 in Mineral Lease Maintenance and $65,725 in general and administrative costs.We incurred net loss of $81,226 and $84,651 for the years ended October 31, 2012 and 2011, respectively.Our net loss since inception (March 19, 2009) through October 31, 2012 was $291,149.The following table provides selected financial data about our company for the years ended October 31, 2012 and 2011. 8 Table of Contents Balance Sheet Data October 31, 2012 October 31, 2011 Cash and Cash Equivalents $ $ Total Assets Total Liabilities Shareholders’ Equity (Deficit) ) ) Going Concern Diversified Resources, Inc. is an exploration stage company and currently has no operations.Our independent auditor has issued an audit opinion for Diversified Resources which includes a statement raising substantial doubt as to our ability to continue as a going concern. Liquidity And Capital Resources Our cash balance at October 31, 2012 was $4,631 with $215,780 in outstanding (accrued) liabilities.Total expenditures over the next 12 months are expected to be approximately $90,000.Our current cash balance will not be sufficient to fund our operations for the next twelve months.Accordingly, we may utilize funds from our directors, who have informally agreed to advance funds to allow us to pay for operating costs, however they have no formal commitment, arrangement or legal obligation to advance or loan funds to us. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 9 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Diversified Resources, Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Diversified Resources, Inc. (the "Company") as of October 31, 2012, and the related statements of operations, changes in stockholders’ equity and cash flows for the year ended October 31, 2012 and for the period from March 19, 2009 (Inception) through October 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of the Company as of October 31, 2011, and for the period from March 19, 2009 (Inception) through October 31, 2011, before the restatement described in Note 7, were audited by other auditors, whose report, dated January 22, 2012, expressed an unqualified opinion on those financial statements. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company was not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of October 31, 2012 and the results of its operations and its cash flows for the year ended October 31, 2012 and for the period from March 19, 2009 (Inception) through October 31 31, 2012, in conformity with accounting principles generally accepted in the United States of America. We also audited the adjustments described in note 2 that were applied to restate the 2011 financial statements. In our opinion, such adjustments are appropriate and have been properly applied. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has had no revenues and accumulated deficit of $291,149 since inception. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans concerning these matters are also described in Note 2, which includes the raising of additional equity financing. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Anton & Chia LLP Newport Beach, CA February 10, 2013 10 Table of Contents DIVERSIFIED RESOURCES, INC. (A Development Stage Company) Balance Sheets For the Year Ended October 31, 2012 and 2011 (Restated) ASSETS CURRENT ASSETS Cash $ $ TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued liabilities - mineral lease payable $ $ TOTAL LIABILITIES $ STOCKHOLDERS' DEFICIT Preferred Stock, par value $0.001; authorized 50,000,000 shares; issued and outstanding:none as of October 31, 2012 and 2011 - - Common Stock, par value $0.001; authorized 450,000,000 shares; issued and outstanding:5,250,000 shares as of October 31, 2012 and October 31, 2011 Additional paid-in capital Deficit accumulated in the development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the financial statements. 11 Table of Contents DIVERSIFIED RESOURCES, INC. (A Development Stage Company) Statements of Operations For the period from Inception, March 19, 2009 For the years ended through October 31, October 31, (Restated) REVENUES $
